Citation Nr: 1607545	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head trauma.

2.  Entitlement to service connection for dental problem(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.  His awards and decorations include the Korean Service Medal with three Bronze Stars, the Combat Infantryman Badge, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for a Travel Board hearing at the RO in April 2015; however, he failed to appear for this hearing without explanation.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.072(f) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for dental problem(s) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At no time during, or prior to, the pendency of the claim does the competent and credible evidence of record show that the Veteran has a current diagnosis related to residuals of a head trauma, or persistent or recurrent symptoms of such.


CONCLUSION OF LAW

Residuals of a head trauma was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In connection with the Veteran's claim for service connection for residuals of a head trauma, the RO sent a letter to the Veteran in January 2012, prior to the initial unfavorable decision issued in February 2012, advising the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In addition, the Veteran was afforded a VA examination addressing the nature and etiology of his alleged residuals of a head trauma in January 2012.  The examiner's opinion provides clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges the Veteran's challenge to the adequacy of the January 2012 VA examination.  See January 2014 Letter from Veteran.  However, the Board finds that the Veteran's claim is without merit as the January 2012 examination report reflects consideration of the Veteran's pertinent medical history, his lay assertions, and his current symptoms, and it provides sufficient medical information so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (West 2014).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition to the requirements for service connection noted above, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307, and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, supra.

The Veteran contends that he currently suffers from residuals of a head trauma as a result of his military service.  Specifically, the Veteran alleges that, while serving in Korea in February 1953, a bunker collapsed on him due to enemy fire, and he suffered a head trauma as a result.  He stated that following the trauma, he experienced headaches and blurred vision in service and that those conditions have continued since.  See January 2014 Letter from Veteran.

The Veteran's service treatment records reflect complaints of headaches and visual problems.  In September 1953, the Veteran complained of daily occipital headaches after sustaining a head injury while in Korea.  An October 1953 examination did not reveal any evidence of skull fracture, and a neurological examination was negative.  The physician opined that it was doubtful that the Veteran's headaches were related to his in-service head trauma because there was no neurological evidence of headaches.  During a November 1953 examination, although the Veteran complained of frequent headaches, the examiner found no clinical significance.  In an April 1954 service treatment record, the Veteran's neurologic examination was negative.  The physician opined that the Veteran's headaches were psychogenic in origin and were precipitated by exposure to the sun.  During his November 1954 discharge examination, the Veteran was diagnosed with continuous headaches, and he complained of seeing spots after reading a long period of time.

The Veteran's post-service VA treatment records are silent for any complaints related to residuals of a head trauma.  For example, VA treatment records from October 2011, January 2012, and December 2013, note that the Veteran was negative for any headaches, dizziness, masses, or seizures.  In an April 2013 VA treatment record noted that the Veteran recently fell and suffered trauma to his forehead; upon examination, however, there was no residuals.

In January 2012, the Veteran underwent a VA examination to address the nature and etiology of his alleged residuals of a head trauma.  During the examination, the Veteran stated that, while stationed in Korea, a bunker fell on him.  He stated that he sustained a laceration that was cleaned and dressed.  The examiner found no symptoms or signs of a traumatic brain injury.  The examiner also noted that the Veteran's service treatment records were also silent for any sequelae of the bunker collapse.  The examiner noted the Veteran's in-service complaints of headaches, but highlighted the fact that the headaches were found to be of no clinical significance.

The examiner opined that the Veteran did not have, and has never had, a residual of a traumatic brain injury.  The examiner noted the Veteran's complaints of monthly pulsating headaches that were relieved with medication.  The examiner also noted that the headaches were not considered to be prostrating and were not considered to be a residual of the Veteran's traumatic brain injury.  In conclusion, the examiner opined that the Veteran did not sustain a traumatic brain injury.

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In this case, the probative medical evidence of record fails to demonstrate a current diagnosis of residuals of a head trauma.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of prior to the Veteran's claim.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, supra (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, the matter of a medical diagnosis of a disability that is not capable of lay observation, such as the issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, supra.   Specifically, the diagnosis of residuals of a head trauma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include imaging tests.  In the instant case, there is no suggestion that the Veteran has had any medical training regarding residuals of a head trauma.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a head trauma, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he suffers from headaches two to three times per month.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistent with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds that the Veteran's statements regarding his current symptomatology lack credibility as they are inconsistent with other medical evidence of record, including contemporaneous statements made to medical providers for the purpose of obtaining medical treatment, and were made under circumstances indicating bias or interest and, therefore, are accorded no probative weight.

In this regard, while the Veteran has contended that he suffers from residuals of a head trauma, including two to three headaches per month, the Veteran's VA treatment records do not contain any complaints of or treatment for residuals of a head trauma.  Instead, as noted above, his VA treatment records reflect his continuous denial of experiencing headaches, dizziness, masses, or seizures.  Because the Veteran's statements regarding his current symptomatology, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care, the Board finds the Veteran's lay statements concerning his current symptomatology are not credible.  Consequently, the Board assigns no probative weight to such statements.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis residuals of a head trauma at any point during the appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head trauma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a head trauma is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

As an initial matter, the Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).

The Veteran claims that a bunker collapsed on him and, as a result of that trauma, he sustained tooth loss in service and following service.  See January 2014 Letter from Veteran.  Specifically, he claims that, for two months following the bunker collapse, his molars began to hurt and loosen.  He stated that in April 1953, he was sent to the hospital and five molars were extracted.  He stated that an additional three or four teeth were extracted before he was discharged.

The Veteran's November 1951 entrance examination characterized seven of the Veteran's teeth as missing and seven teeth as restorable.  A November 1953 examination noted that the Veteran was missing thirteen teeth.  The Veteran's November 1954 discharge examination noted that eight teeth were missing and five teeth were replaced by a denture.

In a January 2012 VA treatment note, the Veteran's primary care physician noted that a majority of the Veteran's upper teeth were missing with only the left upper canine tooth remaining.  Additionally, his lower molar teeth were absent, there were caries noted on the left lower premolar, and his incisor teeth were present.

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2015).  In McLendon v. Nicholson, 20 Vet. App. 79,  (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

To date, the Veteran has not been afforded a VA examination to assess the current nature of his dental problem(s) and to determine the etiology of such problem(s).  Given the Veteran's service treatment records showing that he had as many as six additional teeth extracted while in service, as well as his competent lay statements regarding his in-service and post-service symptomatology following the bunker collapse, the Board finds that such an examination be obtained on remand.  See McLendon, supra; 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records pertinent to the Veteran's dental problem(s) should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain a complete copy of any outstanding VA treatment records related to the Veteran's dental problem(s).  The record currently reflects VA treatment records dated through January 2012.  

2.  The Veteran should also be given an opportunity to identify any additional treatment records related to his dental problem(s) that are not already of record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the receipt of any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any dental problem(s), to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth are affected by the disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

After reviewing the claims file and examining the Veteran, the examiner is asked to furnish an opinion as to whether any currently-diagnosed dental problem is at least as likely as not (i.e., a 50 percent probability or more) etiologically related to his military service, to include the alleged in-service trauma when a bunker collapsed on the Veteran.

In offering any opinion, the examiner must also consider the Veteran's lay statements regarding his in-service experiences, as well as the onset and continuity of symptoms associated with his dental problem(s), and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided.

5.  After the above development is completed, as well as any additional development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


